678 S.E.2d 232 (2009)
Waddell BYNUM
v.
MECKLENBURG COUNTY SCHOOL BOARD and City of Charlotte Sanitation.
No. 156P09.
Supreme Court of North Carolina.
June 17, 2009.
Robert D. McDonnell, Charlotte, for Charlotte Sanitation.
*233 Bynum Waddell, Pro Se.

ORDER
Upon consideration of the petition filed by Plaintiff on the 9th of April 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Mecklenburg County, the following order was entered and is hereby certified to the Superior Court of that County:
Dismissed by order of the Court in conference, this the 17th of June 2009.
Upon consideration of the petition filed by Plaintiff on the 9th of April 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Mecklenburg County, the following order was entered and is hereby certified to the Superior Court of that County:
Dismissed by order of the Court in conference, this the 17th of June 2009.